 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1428 
In the House of Representatives, U. S.,

November 16, 2010
 
RESOLUTION 
Recognizing Brooklyn Botanic Garden on its 100th anniversary as the preeminent horticultural attraction in the borough of Brooklyn and its longstanding commitment to environmental stewardship and education for the City of New York. 
 
 
Whereas Brooklyn Botanic Garden opened to the public in 1910; 
Whereas the Brooklyn Botanic Garden is a 52-acre urban oasis in the heart of Brooklyn, New York, and features more than 11,000 different kinds of plants from around the world; 
Whereas the Brooklyn Botanic Garden is made up of many exquisite and historic specialty gardens, including the Japanese-Hill-and-Pond-Garden, the Children's Garden, the Native Flora Garden, the Cranford Rose Garden, the Alice Recknagel Ireys Fragrance Garden, and the Steinhardt Conservatory; 
Whereas more than 730,000 visitors a year enjoy the Brooklyn Botanic Garden; 
Whereas the Brooklyn Botanic Garden is host to a world renown Cherry Blossom Festival; 
Whereas the Brooklyn Botanic Garden provides premier environmental education for children and adults; 
Whereas the Brooklyn Botanic Garden improves public education in Brooklyn through a partnership with the Brooklyn Academy of Science and the Environment High School and has provided valuable training, curriculum development, and field study opportunities that would otherwise not be available; 
Whereas the people of Brooklyn enjoy spending time in the beautiful gardens, making it a center for socializing, recreation, and education; and 
Whereas the Brooklyn Botanic Garden has become an integral part of the cultural life and economic development of Brooklyn and provides an invaluable service to residents: Now, therefore, be it  
 
That the House of Representatives recognizes the Brooklyn Botanic Gardens on its 100th anniversary as the preeminent horticultural attraction in the borough of Brooklyn and for its longstanding commitment to environmental stewardship and education for the City of New York. 
 
Lorraine C. Miller,Clerk.
